COBB, Judge.
The appellant, Darrel Williams, appeals from the trial court’s denial of his Rule 32, Ala.R.Crim.P., petition challenging his conviction for robbery in the first degree. After a hearing, the trial court summarily denied the petition without making written findings of fact. The State concedes that this case must be remanded in order for the trial court to “make specific findings of fact relating to each material issue of fact presented.” See Rule 32.9(d), Ala.R.Crim.P.
This case is remanded to the circuit court so that it may comply with Rule 32.9(d), Ala.R.Crim.P. Due return should be filed with this court no later than 63 days from the date of this opinion.
*500REMANDED WITH DIRECTIONS. *
All the Judges concur.

 Note from the reporter of decisions: On August 22, 1997, on return to remand, the Court of Criminal Appeals affirmed, without opinion. On September 26, 1997, that court denied rehearing, without opinion. On January 16, 1998, the Supreme Court denied certiorari review, without opinion (1970100).